6 A.3d 1287 (2010)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Andre HALL, Respondent.
No. 290 EAL 2010.
Supreme Court of Pennsylvania.
October 26, 2010.

ORDER
PER CURIAM.
AND NOW, this 26th day of October 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Superior Court erred in holding that 42 Pa.C.S. § 9754 does not permit the imposition of child support as a condition of probation in order to make reparations and restitution of the *1288 fruits of defendant's crime of killing the children's father.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.